Curia*

The authority of an attorney, who appears either fof a plaintiff or defendant, before a Justice, must be proved. But a parol authority is sufficient; and the attorney himself. is competent to prove it. The defendant below could not avaü himself of any declaration made by the plaintiff to the J i . Constable in relation to the execution. Even, admitting that j ha¿ told the Constable he must have the carriage hid in for him, and he would take it in satisfaction of the execution, R would be no defence in this suit, provided the sale was fairly conducted. If the Constable, in consequence of such a. direction, had returned the execution satisfied, he might, perhaps, have justified himself by this proof: but not having done so, it cannot avail the defendant.
Judgment affirmed.